Opinion of June 14, 2007, Withdrawn; Dismissed, and Corrected Memorandum
Opinion filed June 19, 2007







 
Opinion
of June 14, 2007, Withdrawn; Dismissed, and Corrected Memorandum Opinion filed
June 19, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01154-CR
____________
 
ROOSEVELT DOUGLAS, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County, Texas
Trial Court Cause No.
1072936
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
The
court withdraws its opinion of June 14, 2007, because of a typographical error
and issues a correct opinion in its place.
A
written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not delivered an opinion, we
grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.




PER CURIAM
 
Judgment rendered and Memorandum
Corrected Opinion filed June 19, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).